DETAILED ACTION
This Office action is in response to the RCE filed 20 October 2022. Claims 1-3, 5-11, 13-16, 18-26, and 28-30 are pending in this application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2022 was filed after the mailing date of the final Office action on 21 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the pre-grant publication listed on the IDS is US 2017/0340838 which is directed to an intradermal injector and does not appear to be related to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-10, 13-16, 19-26, and 28-30, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912) in view of Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Park et al. (US 2019/0199477).
For Claims 1, 14, and 24, Myung teaches a method of wireless communication, an apparatus comprising a transceiver (see paragraph 23), and a non-transitory computer-readable medium having program code recorded thereon (see paragraphs 422, 424), the method comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a resource configuration for communicating, an unscheduled physical uplink shared channel (PUSCH) signal (see paragraphs 301-303); 
communicating, by the first wireless communication device with the second wireless communication device based on the resource configuration, the unscheduled PUSCH signal including: unscheduled uplink control information (UCI) (see paragraphs 303-304, see also paragraphs 278, 300, 302: unscheduled UCI).
Though Myung does indicate the inclusion of a HARQ identifier and also refers to HARQ ACK/NACK in the uplink (see paragraphs 139-145), Myung as applied above is not explicit as to, but Froberg Olsson teaches communicating, by the first wireless communication device with the second wireless communication device, an uplink report request configured to trigger communication of an uplink report (see paragraphs 11, 12, 21), wherein the PUSCH further includes the uplink report (see paragraphs 40, 41, 80).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the report information in a UCI report as in Froberg Olsson when providing uplink control information in the unscheduled PUSCH as in Myung. The motivation would be to improve throughput in New Radio.
The references as applied above are not explicit as to, but Park teaches the uplink report being rate matched around the unscheduled UCI signal in the PUSCH (see paragraphs 10, 11, also paragraphs 632-637, especially 635).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to fit the uplink report into the PUSCH as in Park when implementing the unscheduled PUSCH signal of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of providing known uplink report contents in a known manner.
For Claims 2, 15, and 25, Myung further teaches the method, wherein the resource configuration indicates the resource is allocated for the unscheduled PUSCH signal (see paragraph 304).  
For Claims 3, 16, and 26, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the uplink report further includes channel state information (CSI) (see paragraph 40).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include CSI as in Froberg Olsson when providing uplink control information as in Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of providing known feedback in a known manner.
For Claims 6, 19, and 22, the references as applied above are not explicit as to, but Park as modified by Myung above teaches the method, wherein the unscheduled PUSCH signal includes the unscheduled UCI multiplexed with hybrid automated repeat request (HARQ) acknowledgement/negative-acknowledgement (ACK/NACK) information and at least one of channel state information (CSI) part 1 or CSI part 2 (see paragraphs 55, 905, 965: ACK/NACK, CSI parts 1 and 2).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Park when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently providing signaling information.
For Claims 7, 20, and 29, Myung, Froberg Olsson, and Kim as applied above are not explicit as to, but Park teaches the method, wherein the HARQ ACK/NACK information, the unscheduled UCI, and the at least one of the CSI part 1 or the CSI part 2 are rate matched in the unscheduled PUSCH signal (see paragraphs 583, 660, 165-166: rate matching UCI in PUSCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply rate matching to the contents of the PUSCH as in Park when providing the PUSCH of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of using an appropriate channel coding scheme in a known manner.
For Claims 8, 21, and 30, Park as modified by Myung above further teaches the method, wherein the unscheduled PUSCH signal further includes unscheduled uplink data multiplexed with the unscheduled UCI, the HARQ ACK/NACK information, and the at least one of the CSI part 1 or the CSI part 2 (see paragraphs165-166, 583, 660: including data in PUSCH).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Park when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.
For Claims 9 and 22, as shown above, Myung teaches the unscheduled UCI while Froberg Olsson teaches the UCI report including hybrid automated repeat request HARO) acknowledgement/negative-acknowledgement (ACK/NACK) information which are necessarily conveyed in coded bits; while these references as applied above are not explicit as to, Park as modified by Myung above teaches the method, wherein the unscheduled PUSCH signal includes coded bits for HARQ ACK/NAXCK information and at least one of channel state information (CSI) part 1, CSI part 2, or the unscheduled UCI (see paragraphs 178-179, 433: coded bits; paragraphs 55, 905, 965: ACK/NAC, CSI part 1, CSI part 2).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Park when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently providing signaling information.
For Claims 10 and 23, the references as applied above are not explicit as to, but Park as modified by Myung above teaches the method, wherein the unscheduled PUSCH signal includes coded bits for the unscheduled uplink data multiplexed with the coded bits for the HARQ ACK/NACK information and the at least one of the CSI part 1, the CSI part 2, or the unscheduled UCI (see paragraphs 178-179, 433: coded bits of data and UCI in PUSCH; paragraphs 55, 905, 965: ACK/NAC, CSI part 1, CSI part 2).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Park when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.
For Claim 13, Myung further teaches the method, wherein: the communicating the resource configuration comprises communicating the resource configuration in a first frequency band (see paragraphs 301-303). 
Myung as applied above is not explicit as to, but Froberg Olsson teaches the communicating the uplink report request comprising communicating the uplink report request in a second frequency band (see paragraphs 11, 12, 21); and 
the second frequency band is a higher frequency band than the first frequency band (see paragraph 80: the UL and DL carriers are associated with respective, different frequency bands, one is necessarily higher than the other).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to arrange transmissions on UL and DL bands as in Froberg Olsson when managing the communications in the system of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing overhead on downlink channels.
 
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Park et al. (US 2019/0199477) as applied to claims 1 and 14 above, and further in view of Lee et al. (US 2020/0214024).
For Claims 5 and 18, though Myung is at least implicit as to the PUSCH signal not including uplink data (see paragraph 358: the NDI indicates whether new data is present), the references as applied above are not explicit as to, but Lee teaches the method, wherein the unscheduled PUSCH signal does not include any uplink data (paragraph 100: UCI in PUSCH with or without data).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to not include uplink data as in Lee when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently indicating resource usage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Park et al. (US 2019/0199477) as applied to claim 1 above, and further in view of Koorapaty et al. (US 2020-0059321).
For Claim 11, the references as applied above are not explicit as to, but Koorapaty teaches the method, wherein the communicating the unscheduled PUSCH signal includes: communicating, by the first wireless communication device with the second wireless communication device, the uplink report based on a predetermined periodicity (see paragraph 72).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the periodic UCI as in Koorapaty when providing UCI in unscheduled PUSCH as in Myung. The motivation would be to efficiently use available resources for transmitting known reports.

Response to Arguments
The amendment filed 20 October 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bala et al. (US 2020/0213057) teaches a system in which UCI information including ACK/NACK information is rate matched in a PUSCH.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
11/29/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466